SPENCE, Acting P. J.
—Plaintiff brought an action similar to that brought in the companion case entitled Peterson v. Corporation of America, No. 10461, the opinion in which last mentioned case has been this day filed (ante, p. 527 [69 Pac. (2d) 904]). Plaintiff appeals from a judgment in favor of defendants.
The facts in the two cases are substantially the same for the purpose of this discussion except as hereinafter noted. The deed of trust here was executed by E. J. Burg and Beatrice Burg, his wife, as further security for the note in the sum of $296,920.81. It covered a single parcel of land, containing within its boundaries five contiguous lots, which said parcel was improved with a gasoline service station. Prior to the sale the trustors conveyed to plaintiff Amanda M. Peterson subject to the deed of trust. The notice of sale under this deed of trust consisted of but one sheet. A copy of said notice was posted in a conspicuous place upon said property upon a post similar to that described in the other case. Upon the sale, the property was sold to defendant Bank of America for the sum of $13,411.
The contentions of appellant here are all covered by the discussion in the opinion above mentioned and for the *746reasons stated in said opinion, we conclude that no ground for reversal has been shown.
The judgment is affirmed.
Sturtevant, J., and Dooling, J., pro tem., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 23, 1937.